Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
Claims 1-6, 8-13, 15-16 and 18-19 were amended or newly added in the Applicant’s filing on 12/14/2020.
	This office action is being issued in response to the Applicant's filing on 12/14/2020.
	Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The claim(s) recite(s) a method and/or a system configured to perform a method comprising receiving a tax-advantaged account (TAA) creation request from a provider comprising a prospective account holder, demographic information associated with the prospective account holder, a cost of a qualified expenditure, an initial funding amount, and one or more bank accounts; the prospective account holder’s identity based on the demographic information; creating a TAA comprising a TAA balance associated with the prospective account holder and the one or more bank accounts by generating a record in a table associated with the prospective account holder and simultaneously requesting a creation of a corresponding TAA at a bank; transferring a sum of funds equal to the initial funding amount from the one or more bank accounts to the corresponding TAA; determining a provider 
	These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to establish a payment account and make a payment from said payment account, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a database, a system, an interface and components (see Claim 1).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claim(s) 2-7, 9-14 and 16-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 8 and 15. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
[AltContent: textbox ()]	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites a system configured to:
create a TAA comprising the TAA balance associated with the prospective account holder and the one or more bank accounts by generating a table in a user table in the management database associated with the prospective; [and]
simultaneously request a creation of a corresponding TAA at a banking system.

	Examiner assumes that the system is not actually creating two TAAs but rather one TAA at a banking system and creating a database record of said TAA tracking the balance of the TAA at the bank. 
	Claim 1 recites a system comprising:
simultaneously request a creation of a corresponding TAA at a banking system; [and]
transfer a sum of funds equal to the initial funding amount from the one or more bank accounts to the corresponding TAA.

The claims do not recite that the corresponding TAA at the banking system is actually created allowing transfer of funds into the corresponding TAA. The claims only recite that the creation of the corresponding TAA is requested. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  see MPEP § 2172.01.  
Additionally, which of the two TAAs is the “corresponding TAA” to which funds are transferred?
Claims 8 and 15 have similar issues.
Claim 5 recites a system configured to: transfer a partial payment amount equal to the initial funding amount to the provider from the TAA balance.

Claims 12 and 19 have similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (US PG Pub. 2013/0204638) in view of Mahadkar (US PG Pub. 2014/0379361).
	Regarding Claim 1, Lan discloses a system, comprising:
a management database. (see para. 8); 
a memory;
at least one processor coupled to the memory and the management database and configured to:
receive an account (MSA account) creation request comprising a prospective account holder (enrollee/member information), an initial contribution amount 
receive an account (MSA account creation) creation request comprising a prospective account holder (member’s full name), demographic information (e.g. gender, date of birth, injuries … ) associated with the prospective account holder (member), an initial funding amount (initial seed), and one or more bank accounts (funding sources). (see fig. 3; para. 9, 21, 30 and 33-34);
receive an account (MSA account) payment request comprising a provider, a prospective account holder (member), demographic information (e.g. description of service, procedure codes, member date of birth …) associated with a prospective account holder (member), and a cost of a qualified expenditure.  (see para. 69-105);
verify an identity of the prospective account holder based on the demographic information. (see para. 36 and 105);
create an account (MSA account information) comprising the account balance (initial seed/funds) associated with the prospective account holder (member) and the one or more bank accounts (funding sources) by generating a table in a user table in the management database associated with the prospective. (see para. 26)
simultaneously request a creation of a corresponding account (MSA account card) at a banking system (card issuing bank). (see para. 24 and 26); 
transfer a sum of funds equal to the initial funding amount (initial seeds) from the one or more bank accounts to the corresponding account. (see para. 26 and 36-37);
determine a provider account (provider merchant account) associated with the provider. (see para. 25 and 28), and
subsequently transfer the cost of the qualified expenditure to the provider (provider’s merchant account) from the account balance. (see para. 25 and 28).
	Lan does not explicitly teach a system wherein the creation request and the payment request are one request. 

	Lan does not explicitly recite that the account is a tax-advantaged account, although a Medicare Set Aside account is funded with proceeds from a personal physical injury settlement (see para. 2) and such settlements are non-taxable.
	Regardless, Mahadkar discloses creating and utilizing a tax-advantaged account (an account tied to a Flexible Saving Account or Health Savings Account). (see para. 113).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lan to incorporate a tax-advantaged account, which is suggested by Lan and disclosed by Mahadkar, thereby applying Lan’s methodology for the creation and utilization of an account designed for medical purposes to an explicitly tax-advantaged account.
	Regarding Claim 2, Lan discloses a system is further configured to send the demographic information (personal information/date of birth) to an identity verification agent (subsystem); and receive a positive identification from the verification agent of the prospective account holder. (see para. 36 and 105).
	Regarding Claim 3, Lan discloses a system configured to: 
receive a multi-purse table configuration comprising account types (e.g. multiple MSA accounts and bank account) and respective priorities (e.g. amounts from each account), eligible service type (e.g. eligible or non-eligible items), and access indicators for one or more bank accounts (e.g. bank account information). (see abstract; para. 21, 107 and 124);
store the multi-purse table configuration in the management database; and
store a per-service-type hierarchy among the one or more bank accounts based upon the eligible service types (e.g. eligible or non-eligible items), access indicators (e.g. bank account information), and the respective priorities (e.g. from each account). (see abstract; para. 21, 107 and 124).
	Regarding Claim 4
select a first account from the one or more bank accounts, wherein the first account comprises a balance. (see para. 36); and 
	Lan does not teach a system configured to determine that the first balance is less than the initial funding amount; and select one or more additional bank accounts from the one or more bank accounts according to per-service-type hierarchy to cumulatively service the initial funding. 
	Mahadkar discloses a system configured to: 
select a first account (FSA) from the one or more accounts, wherein the first account comprises a balance (remaining balance). (see para. 134);
determine that the first balance (remaining balance) is less than the initial funding amount. (see para. 134); and 
select one or more additional bank accounts (LOC) from the one or more bank accounts according to per-service-type hierarchy (prioritized list) to cumulatively service the initial funding. (see para. 134).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lan and Mahadkar by incorporating the ability to select additional accounts as a source of funds when the initial source is insufficient, as disclosed by Mahadkar, as utilizing multiple funding sources is standard and conventional in payment systems.
	Regarding Claim 6, Lan discloses a system configured to generate a qualified expenditure distribution reporting form (transaction history) based on the cost of the qualified expenditure. (see para. 21).
	Regarding Claim 7, Lan discloses a system wherein the one or more bank accounts comprise checking accounts, savings accounts, credit or debit card accounts, or other funding mechanisms. (see para. 21).
	Regarding Claims 8-11, 13-18 and 20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lan and Mahadkar, and further in view of Barnes (US Patent 7,213,750).
	Regarding Claim 5, Lan discloses a system configured to: 
determine that the cost of the qualified expenditure is greater than the initial funding amount (balance of the MSA account). (see para. 108); and
send a notification of the insufficiency to the provider. (see para. 108).
Lan does not explicitly teach a system wherein the notification’s contents comprise the remaining amount. However, these differences (i.e. the contents of the notification) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Lan does not teach a system configured to transfer a partial payment amount equal to the initial funding amount to the provider from the TAA balance; or determine a remaining amount equal to the partial payment amount subtracted from the cost of the qualified expenditure.
	Barnes discloses a system configured to: 
determine that the cost of the qualified expenditure is greater than the initial funding amount. (see col. 14, lines 46-57);
transfer a partial payment amount equal to the initial funding amount to the provider from the TAA balance. (see col. 14, line 46 – col. 15, line 14); and
determine a remaining amount equal to the partial payment amount subtracted from the cost of the qualified expenditure. (see col. 14, line 46 – col. 15, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lan and Mahadkar by incorporating the ability to provide partial payments when the payment source is insufficient, as disclosed by Barnes, as performing partial payments is standard and conventional in payment systems.
	Regarding Claims 12 and 19, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 

§101 Rejection
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines.

The Examiner respectfully disagrees.
There is no technological problem. There is no evidence or suggestion in the specification or the prior art that computer technology was incapable of performing the designated functions but for the claimed invention. Furthermore, there is no technological solution. There is no evidence or suggestion in the specification that the claimed invention is directed to a technological solution, an alteration or improvement of computer technology to address a shortcoming or incapability in computer technology.
The basis of Applicant’s argument is that the claimed invention is faster and more efficient because the claimed invention combines separate steps for creating a managed tax advantaged account. Any software can be argued to improve a computer. It can always be argued that the software runs the process more efficiently.
In the claimed invention, neither the computer nor the computer technology has been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities. Performing a more efficient or more streamlined process on the computer does not bring about an improvement to the computer.
The Examiner is not disputing the benefits of the claimed invention but just that improvements of the claimed invention is not an improvement to technology. 
Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 §101 Guidelines. 
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As an illustrative example, Claim 1 recites a processor configured to:
receive a tax-advantaged account creation request comprising a provider, a prospective account holder, demographic information associated with the prospective account holder, an initial funding amount, and one or more bank accounts;
 


verify an identity of the prospective account holder based on the demographic information; 

	Performing repetitive calculations (i.e. matching data in a verification process) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

create a TAA comprising the TAA balance associated with the prospective account holder and the one or more bank accounts by generating a table in a user table in the management database associated with the prospective;

	Storing information (i.e creating a TAA and a user table) in memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, electronic recordkeeping is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

simultaneously request a creation of a corresponding TAA at a banking system;
transfer a sum of funds equal to the initial funding amount from the one or more bank accounts to the corresponding TAA; 

	Receiving and transmitting data (i.e. a request or funds) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 

determine a provider account associated with the provider; and

	Retrieving information (i.e. provider account) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. a provider account associated with the provider) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

subsequently transfer the cost of the qualified expenditure to the provider from the TAA balance. 

	Transmitting data (i.e. funds) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 


§103 Rejection
	Applicant argues that the prior art (Lan) teaches “distinct components in its card services platform that employ separate processes for account creation and provider payments” while the claimed invention combines those components and processes. see Arguments, p. 19.  
	The Examiner agrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lan by integrating two component claim elements (i.e. two requests) contained in Lan into one integrated claim element (i.e. one request) wherein each component claim element continues to serve the same function. In the integration, each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the integration were predictable. see MPEP §2144.04 (VI)(B).
	In Lan, a prospective member submits some of the claimed information to the system to enable account creation while a provider submits the remaining claimed information to the system for payment from the account. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the submissions of the information into one submission thereby enabling both processes via one request, rather than two. 
	Examiner also notes that Lan discloses that enrollments may be performed “via third-parties such as insurance carriers.” (see para. 20). It would have been obvious to one of ordinary skill in the art at the time the invention was made have modified Lan to incorporate a provider as the third-party enabling enrollment (i.e. creation) of accounts.
	Applicant argues that the prior art (Lan) does not suggest or teach “transferring … a sum of funds equal to the initial funding amount from one or more accounts to the corresponding TAA.” see Arguments, p. 20.
	The Examiner disagrees.
	Lan recites:
, including funds transfer from another bank account to an MSA payment card account, or other payment vehicle, established via the MSA platform, member payment tools, member card activation, member document storage, and annual reporting of MSA account activity, for example, an annual CMS compliance report to maintain Medicare eligibility.  For example, the member may be able to self-file the required annual CMS compliance report for MSA accounts, and that filing could be manually or automated by the disclosed MSA platform.  For healthcare providers, they may access the MSA platform via a Provider Portal for provider account setup and registration, access administration rights, location setup, patient (i.e., member) payment authorization portal, patient payment/treatment history, pre- and post-authorization payment requests, and payment history.  Of course, other useful features, which fall within the broad scope of the present disclosure, may also be provided via the disclosed MSA platform. see para. 21 – emphasis added.

MSA account creation, funding, payment, and card restrictions and protections are all facilitated by the card services platform 300.  With account creation, an MSA member's account is created after successful enrollment.  For funding the new member's MSA account, account details are transmitted via the card platform for initial funding instructions and future annuity payments, if applicable.  As illustrated, the MSA account can be funded by a lump sum, or by an initial seed and also with the annual payment(s) if an annuity is part of the settlement for the member.  Once enrolled, a welcome packet containing the MSA account payment system, benefit explanation, secure login information and important contact information may be sent to the newly enrolled member.  It should be noted that although the term "card" is used throughout this disclosure, it should be understood that the disclosed principles are not limited to payment systems based only on a card, and instead cover all forms of payment or payment vehicles useable by a patient to pay for eligible services, equipment or pharmaceuticals.  For example, vouchers (paper or electronic), checks, near-field payment systems, mobile device-based payment systems, or online-based payment systems also fall within the scope of coverage of the disclosed principles. see para. 30 – emphasis added.

	Lan does disclose transferring a sum of funds equal to the initial funding amount (initial seed) from one or more accounts (another bank account) to the corresponding TAA. see para. 21 and 33.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 11, 2021